Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The “adjusting component” is not clearly described nor shown.  It is basically unclear how it is structured and what would be the adjustment.  The claims were examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-8, 12-15 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rineer (US 10,837,136).  Rineer discloses an electronic device comprising: a fixed component (12); a removable component (14) connected to the fixed component;  a cable (38) and; a shipping component (54).  The shipping component comprising: a locking component (54); a wire locking component (78) including a wire locking body (84) formed as a notch (92) for clamping the cable (Fig. 9) and a connecting body (86) and; a fixing component including a flexible buffer (118) connected with a rigid support component (142).  The locking component penetrates through a mounting hole in a connecting body, the fixed body and the fixing component to connect with the removable component for limiting the distance between the fixed component and the removable component.  The connecting body of the wire locking component is located between locking component and the buffer component of the fixing component (see Figs. 7 and 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rineer as applied to claims 1-2 and 12-13 above, and further in view of Roberts (US 2009/0074535).  Rineer does not disclose the wire locking body with an anti-falling convex rib.  In the embodiment shown in Figs. 16 and 17, Roberts discloses a shipping component including wire locking body (146) with an anti-falling part formed as convex ribs leading into the wire clamping body (at 148).  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art replace the wire locking body of Rineer with one as disclosed in Roberts because both are from the same field of endeavor and for the same purpose so, replacing one for the other would yield the same predictable results.

Claims 9-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rineer as applied to claims 1 and 12 above, and further in view of Kim (US 7,441,420).  As best understood, Rineer does not disclose an “adjusting component” where the wire clamping component is between the fixing component and adjusting component.  As best understood, the “adjusting component” would be something analogous to a washer where Kim discloses a shipping component with an “adjusting component” (15) adjacent a locking component (22).  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to provide the clamping component of Rineer with a similar adjusting component as disclosed in Kim to better spread the forces provided by locking component.  Once the combination was made, the adjusting component would be between the locking component and the wire clamping component.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Auclair (US 5,055,056) is of particular interest for showing a clamped wire.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677